Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 1 of 24 PageID 823




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ST. FRANCIS HOLDINGS, LLC and
FRANCIS J. AVERILL, M.D.,

            Plaintiffs,

v.                                                   Case No: 8:20-cv-1101-T-02

PAWNEE LEASING
CORPORATION; and
AMUR EQUIPMENT FINANCE, INC.

            Defendants.
__________________________________/

      ORDER GRANTING PAWNEE LEASING CORPORATION’S
     MOTION TO DISMISS AND DEFERRING MOTION TO STRIKE

      This matter comes before the Court on Defendant Pawnee Leasing Corp.’s

Motion to Dismiss, Dkt. 53, Plaintiffs’ Amended Complaint, Dkt. 21, as well as

Defendant Pawnee’s Motion to Strike Jury Demand, Dkt. 57. Plaintiffs St. Francis

Holdings LLC and Dr. Francis Averill, a managing member of St. Francis, filed

responses to both motions. Dkts. 62, 68. Defendant Pawnee then replied. Dkts. 70,

75. The Court held a hearing on these issues on September 9, 2020. Dkt. 79. With

the benefit of briefing and oral argument, the Court grants Defendant Pawnee’s

Motion to Dismiss without prejudice. The Court defers ruling on Defendant

Pawnee’s Motion to Strike Jury Demand.
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 2 of 24 PageID 824




                                    BACKGROUND

       This matter arises from Plaintiffs’ purchase of the SculpSure Contouring

Platform—a non-invasive body-contouring device that eliminates unwanted fat

cells without surgery—and the TempSure RF System—a device that purportedly

reduces the appearance of wrinkles. Dkt. 21 at 6. Plaintiffs entered into four

agreements to procure this equipment. Id. at 9. First, they signed two purchase

agreements with Cynosure Inc., a manufacturer of aesthetic medical devices. Dkt.

21, Ex. 4. One agreement was a purchase order for the SculpSure System, and the

other agreement was a purchase order for the TempSure System. Id. Second,

Plaintiffs signed a contract with MMP Capital Inc., an equipment finance

company. Dkt. 21, Ex. 10. This contract provided Plaintiffs with financing to

procure the TempSure System. Id. Finally, Plaintiffs signed a contract with

Defendant Pawnee Leasing Corp., which is also an equipment financing company.

Dkt. 21, Ex. 6; Dkt. 86, Ex. A. This contract (“the Pawnee Lease Agreement”)

allowed St. Francis to lease the SculpSure System from Defendant Pawnee.1 Id.

Plaintiff Dr. Averill, who is a licensed attorney, personally guaranteed the lease

with Defendant Pawnee. Id. at 1. A Cynosure representative named Kris Huston

presented these agreements to Plaintiffs during a June 2019 meeting. Id. Plaintiffs


1
  Because Defendant Pawnee entered into an agreement with Plaintiffs for only the SculpSure
System—and not the TempSure System—any claims related to the TempSure System are
irrelevant against Defendant Pawnee.
                                              2
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 3 of 24 PageID 825




allege that Huston misrepresented the SculpSure System as “virtually painless,”

“hands free,” well-suited for a new aesthetics practice, and likely to generate

profits. Id.

       A large part of the present dispute centers on two sections of the Pawnee

Lease Agreement: the main lease agreement and the “Addendum to Lease

Agreement (Pre-delivery and Installation).” The main lease agreement contained

the following three provisions that are important for present purposes:

       You must notify [Pawnee] immediately in writing if you reject the
       Equipment when it is delivered . . . Upon the Acceptance Date, you
       will be deemed to have agreed that the Equipment is satisfactory and
       is in good working condition and this Lease will become your
       ABSOLUTE UNCONDITIONAL OBLIGATION THAT YOU
       CANNOT CANCEL OR TEMINATE[.]

Dkt. 86, Ex. A at 2.

       Neither the vendor of the Equipment nor any salesman is [Pawnee’s]
       agent or authorized to waive or alter any terms or conditions of this
       Lease. No representations as to the Equipment or any other matter by
       the vendor of salesman effect your obligations to [Pawnee].

Id.

       DO NOT SIGN THIS GUARANTY UNLESS YOU UNDERSTAND
       AND AGREE TO ALL OF ITS TERMS AND THE TERMS OF
       THE LEASE[.]

Id. at 1.

       The Addendum contained the following two provisions that are important

for present purposes:

                                          3
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 4 of 24 PageID 826




       [St. Francis] requests that [Pawnee] accept the Lease and pay the
       above vendor (“Vendor”) based upon [St. Francis’s] complete
       satisfaction of the Equipment as it is now. [St. Francis] also agrees
       that the Equipment is irrevocably accepted for all purposes under the
       Lease.

Id. at 7.

       [St. Francis] HAS READ AND AGREES TO ALL TERMS AND
       CONDITIONS OF THE LEASE, INCLUDING ALL
       ATTACHMENTS AND ADDENDA IF ANY. [ST. FRANCIS]
       UNDERSTANDS THAT . . . [its] OBLIGATION TO MAKE THE
       LEASE PAYMENTS AND PERFORM ITS OTHER
       OBLIGATIONS UNDER THE LEASE ARE ABSOLUTE [and]
       UNCONDITIONAL[.]

Id.

       Plaintiffs signed all four agreements in late June 2019. Dkt. 21 at 9. After

receiving delivery of the equipment in early July 2019, Dkt. 21 at 11, Dr. Averill

attempted to cancel the Pawnee Lease Agreement on August 7, 2019, by sending a

“Notice of Cancellation” on his law firm’s official letterhead. Dkt. 21, Ex. 13.

Defendant Pawnee refused to cancel the agreement or accept return of the

equipment. Dkt. 21 at 17.

       Plaintiff St. Francis filed the instant action in Florida state court in

December 2019. Dkt. 1, Ex. B. The original complaint named only Cynosure as a

defendant. Id. Cynosure removed the case to this Court in May 2020. Dkt. 1.

Plaintiffs then filed an Amended Complaint in June 2020, adding Dr. Averill as a

plaintiff and MMP Capital, Pawnee Leasing Corp., and Amur Equipment Finance,

                                            4
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 5 of 24 PageID 827




Inc. as defendants.2 This Court severed and transferred the claims against Cynosure

and MMP Capital to other courts pursuant to mandatory forum-selection clauses.

Dkt. 81.

       Plaintiffs bring four counts against Defendant Pawnee in the Amended

Complaint: (1) fraud in the inducement; (2) violation of Florida’s Deceptive and

Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201–501.213 ; (3)

rescission; and (4) civil conspiracy. Dkt. 21. Defendant Pawnee moves to dismiss

these claims, arguing Plaintiffs failed to state a claim upon which relief can be

granted. Dkt. 53.

       Defendant Pawnee also moves to strike Plaintiffs’ demand for a jury,

arguing Plaintiffs waived their right to a jury trial by signing the Pawnee Lease

Agreement. Dkt. 57 at 2. Plaintiffs argue they were fraudulently induced into

signing the agreement, and this fraud vitiates any alleged waiver. Dkt. 68 at 1.

Additionally, Plaintiffs argue that Dr. Averill did not knowingly and intelligently

waive this right. Id.

                                  LEGAL STANDARD

       A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a), set forth in “numbered



2
 Defendant MMP Capital assigned its interest in the financing agreement with Plaintiffs to
Amur Equipment Finance, Inc. Dkt. 21 at 5.
                                               5
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 6 of 24 PageID 828




paragraphs each limited as far as practicable to a single set of circumstances,” Fed.

R. Civ. P. 10(b). Thus, to survive a Rule 12(b)(6) motion to dismiss, the complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Courts must also view the

complaint in the light most favorable to the plaintiff and resolve any doubts as to

the sufficiency of the complaint in the plaintiff’s favor. Hunnings v. Texaco, Inc.,

29 F.3d 1480, 1483 (11th Cir. 1994) (per curiam). A claim is plausible on its face

“when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. The Court accepts Plaintiffs’ factual allegations as true at this

stage. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th

Cir. 1997).

      Rule 9(b) imposes a heightened pleading standard for claims sounding in

fraud. “In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). This rule forces

a plaintiff to offer more than “mere conjecture,” U.S. ex rel. Clausen v. Lab’y

Corp. of Am., Inc., 290 F.3d 1301, 1313 (11th Cir. 2002), and “requires that a

complaint plead facts giving rise to an inference of fraud.” W. Coast Roofing &

Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008).

                                           6
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 7 of 24 PageID 829




Rule 9(b) is satisfied if the complaint sets forth: (1) precisely what statements (or

omissions) were made; (2) the time and place of such statements and the person

responsible for making (or, in the case of omissions, not making) them; (3) the

content of such statements and the manner in which they misled the plaintiff; and

(4) what the defendants derived from the fraud. See Clausen, 290 F.3d at 1310

(citing Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)). In

short, Rule 9(b) requires that the complaint state the “who, what, when, where, and

how” of the alleged fraud. See Garfield v. NDC Health Corp., 466 F.3d 1255, 1262

(11th Cir. 2006).

                                LEGAL ANALYSIS

   I.      Motion to Dismiss

              A. Count I: Fraud in the Inducement

        Plaintiffs first claim Defendant Pawnee fraudulently induced them into

signing the Pawnee Lease Agreement. Dkt. 21 at 17. To state a claim for fraudulent

inducement under Florida law, a plaintiff must allege four elements: (1) a false

statement regarding a material fact; (2) the defendant’s knowledge that the

representation is false; (3) the defendant’s intent that the representation induces

another’s reliance; and (4) injury to the party acting in reliance. Thompkins v. Lil’

Joe Records, Inc., 476 F.3d 1294, 1315 (11th Cir. 2007) (citations omitted); see




                                           7
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 8 of 24 PageID 830




also Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010) (clarifying that “[j]ustifiable

reliance is not a necessary element of fraudulent misrepresentation”).

        Plaintiffs base their fraudulent inducement claim on two issues: (1) the

alleged misrepresentations made by Huston during the June 2019 meeting, and (2)

contract provisions in the Pawnee Lease Agreement limiting Plaintiffs’ ability to

return the SculpSure System. Dkt. 62 at 10. The Court will address each issue in

turn.

                     1. Huston’s Representations

        Plaintiffs first argue that Huston fraudulently induced them into signing the

Pawnee Lease Agreement by misrepresenting the SculpSure System as “virtually

painless,” “hands free,” well-suited for a new aesthetics practice, and likely to

generate profits. Dkt. 21 at 18. Both parties agree Huston works for Cynosure—not

Defendant Pawnee. Dkt. 21 at 2; Dkt. 53 at 3. Nonetheless, Plaintiffs claim

Defendant Pawnee can be held liable for Huston’s alleged misrepresentations

under two theories. First, Plaintiffs argue Huston was acting as an agent for

Defendant Pawnee, making Pawnee vicariously liable for Huston’s statements.

Dkt. 62 at 8. Second, Plaintiffs argue that even if Huston was not Defendant

Pawnee’s agent, Huston’s alleged misrepresentations should still taint the Pawnee

Lease Agreement with fraud because it should be construed together with the

Cynosure agreements and the MMP Capital agreement as a single instrument. Dkt.

                                           8
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 9 of 24 PageID 831




62 at 9. The Court finds that both theories fail to allege a claim against Defendant

Pawnee for fraudulent inducement.

      The Court will address the agency theory first. Plaintiffs do not allege

Defendant Pawnee gave Huston actual authority to act as its agent. Instead, they

argue Huston acted as Defendant Pawnee’s agent under apparent authority. Dkt. 62

at 8. Apparent authority exists only when the principal creates the appearance of

an agency relationship. See Villazon v. Prudential Health Care Plan, Inc., 843 So.

2d 842, 855 (Fla. 2003) (quoting Spence, Payne, Masington & Grossman, P.A. v.

Philip M. Gerson, P.A., 483 So. 2d 775, 777 (Fla. 3d DCA 1986)). This authority

does not arise from the subjective understanding of the person dealing with the

purported agent or from appearances created by the purported agent himself. See

Stone v. Palms West Hosp., 941 So. 2d 514, 519 (Fla. 4th DCA 2006). In order to

state a claim under apparent authority, a plaintiff must allege that: (1) the alleged

principal made a representation causing a third party to believe that the alleged

agent had authority to act for the benefit of the principal; (2) the third party relied

on this representation; and (3) the third party changed its position in reliance on the

representation. See Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 121 (Fla. 1995).

      Here, Plaintiffs have alleged very little factually to show there was an

agency relationship between Huston and Defendant Pawnee. Plaintiffs claim

Huston had apparent authority to act on Defendant Pawnee’s behalf because he

                                           9
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 10 of 24 PageID 832




 discussed financing options with Plaintiffs during the June 2019 meeting, and he

 also presented Plaintiffs with a preprinted copy of the Pawnee Lease Agreement.

 Dkt. 62 at 10. Other than that, Plaintiffs offer only conclusory statements that

 Huston was acting on behalf of Defendant Pawnee. Dkt. 21 at 6, 20.

       The Court holds that Plaintiffs have not adequately alleged an agency

 relationship between Huston and Defendant Pawnee. Any acts or statements made

 by Huston—as the purported agent—cannot form the basis of apparent authority

 under Florida law. See Stone, 941 So. 2d at 519. What matters is whether

 Defendant Pawnee—as the purported principal—created the appearance of agency.

 See Villazon, 843 So. 2d at 855. Plaintiffs do not allege any facts showing that

 Defendant Pawnee engaged in any actions or made any representations that created

 the reasonable appearance of an apparent agency relationship with Huston. In fact,

 the Pawnee Lease Agreement expressly provided that “[n]o representations as to

 the equipment or any other matter by the vendor or salesman effect your

 obligations to [Pawnee].” Dkt. 86, Ex. A at 2. This provision directly undermines

 Plaintiffs’ agency argument and raises questions about the reasonableness of

 Plaintiffs’ belief that Huston was an agent of Pawnee.

       While it is true that “[t]he existence of an agency relationship is normally

 one for the trier of fact to decide,” Villazon, 843 So. 2d at 853, Plaintiffs are

 required at the pleading stage to raise a right to relief beyond mere speculation. See

                                            10
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 11 of 24 PageID 833




 Twombly, 550 U.S. at 555. This burden is heightened when the claim sounds in

 fraud. See Fed. R. Civ. P. 9(b). In support of their agency theory, Plaintiffs have

 offered only conclusory allegations and their assumptions based on Huston’s

 actions. Accordingly, Plaintiffs’ claim must be dismissed on this basis. See Mesa v.

 Am. Express Educ. Assurance Co., No. 16-CV-24447-HUCK, 2017 WL 2210271,

 at *3 (S.D. Fla. May 18, 2017) (dismissing conclusory allegations regarding a

 purported agency relationship).

       Plaintiffs’ second theory fares no better. “Under Florida law, where two or

 more documents are executed by the same parties, at or near the same time and

 concerning the same transaction or subject matter, the documents are generally

 construed together as a single contract.” Clayton v. Howard Johnson Franchise

 Sys., Inc., 954 F.2d 645, 648 (11th Cir. 1992) (emphasis added). When determining

 whether two or more agreements should be construed separately or as a single

 agreement, courts analyze the dates the agreements were executed, whether the

 same parties signed each agreement, the subjects of the agreements, and whether

 the agreements cross-referenced the others. Id. at 649.

       Here, there are four agreements signed by four different parties. Plaintiffs

 signed two purchase agreements with Cynosure, a financing agreement with MMP

 Capital for the TempSure System, and a lease agreement with Defendant Pawnee

 for the SculpSure System. Neither Pawnee, Cynosure, nor MMP Capital signed

                                          11
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 12 of 24 PageID 834




 onto the other agreements. Even though Huston gave Plaintiffs all four agreements

 on the same day, the parties largely executed the agreements on different days. See

 Dkt. 21, Ex. 6 at 5 (Pawnee Lease Agreement executed on July 11, 2019); Dkt. 21,

 Ex. 4 at 2 (Cynosure purchase agreement for the SculpSure System executed on

 June 26, 2019); id. at 3 (Cynosure purchase agreement for the TempSure System

 executed on June 25, 2019); Dkt. 21, Ex. 10 at 1 (MMP Capital financing

 agreement executed on June 26, 2019). Moreover, the Pawnee Lease Agreement

 had a slightly different aim than the other contracts. It was a lease agreement to

 help Plaintiffs finance their purchase of the SculpSure System, whereas the MMP

 Capital agreement helped Plaintiffs purchase the TempSure System and the

 Cynosure agreements were purchase orders for both systems. Dkt. 21, Exs. 4, 6,

 10. Finally, the Cynosure agreements and the MMP Capital agreement contained

 integration clauses expressly disclaiming any additional or different terms and

 conditions. Dkt. 21, Exs. 4, 10. For these reasons, the Court holds that these

 agreements should not be construed as a single instrument, and Plaintiffs cannot

 support their fraudulent inducement claim on this basis.

                    2. Contract Provisions Limiting Return of SculpSure
                       System

       Plaintiffs offer an additional basis for their fraudulent inducement claim:

 they argue Defendant Pawnee failed to disclose it would require Plaintiffs to agree

 that they accepted the SculpSure System before Plaintiffs actually received the
                                          12
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 13 of 24 PageID 835




 System, which, in turn, obstructed Plaintiffs’ ability to return the equipment or

 cancel the contract. Dkt. 21 at 10. This argument is based on the following

 provisions from the Pawnee Lease Agreement:

       You must notify [Pawnee] immediately in writing if you reject the
       Equipment when it is delivered . . . Upon the Acceptance Date, you
       will be deemed to have agreed that the Equipment is satisfactory and
       is in good working condition and this Lease will become your
       ABSOLUTE UNCONDITIONAL OBLIGATION THAT YOU
       CANNOT CANCEL OR TEMINATE.

 Dkt. 86, Ex. A at 2.

       [St. Francis] requests that [Pawnee] accept the Lease and pay the
       above vendor (“Vendor”) based upon [St. Francis’s] complete
       satisfaction of the Equipment as it is now. [St. Francis] also agrees
       that the Equipment is irrevocably accepted for all purposes under the
       Lease.

 Id. at 7. Plaintiffs say they would not have entered into the Pawnee Lease

 Agreement had they known Defendant Pawnee would use these contract terms to

 obstruct return of the equipment. Dkt. 21 at 19.

       The Court holds that these allegations do not support a claim for fraudulent

 inducement. Florida law requires a plaintiff to show the defendant made a false

 statement of material fact. See Thompkins, 476 F.3d at 1315. Yet, here, Plaintiffs

 base their fraudulent inducement claim on purported ambiguities in the contract.

 Dkt. 21 at 10 (saying the Pawnee Leasing Agreement was “less than pellucid”);

 Dkt. 62 at 11 (“The Pawnee Lease Agreement ambiguously directs St. Francis to

 notify Pawnee if the equipment is rejected when delivered while at the same time
                                          13
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 14 of 24 PageID 836




 asking St. Francis to somehow agree on the day of execution that it is satisfied with

 equipment it had never seen.”) (emphasis added). Plaintiffs have not alleged that

 Defendant Pawnee made any false statements regarding these contract terms. In

 fact, Plaintiffs have not alleged that Defendant Pawnee made any statements to

 Plaintiffs prior to Plaintiffs signing the agreement.

        Plaintiffs have also failed to establish an omission of material fact. See ZC

 Ins. Co. v. Brooks, 847 So. 2d 547, 551 (Fla. 4th DCA 2003) (recognizing that

 Florida law allows fraud to be established through omission). Plaintiffs argue they

 would have never entered into the agreement had they known Pawnee would

 request Plaintiffs to agree to pre-delivery acceptance of the equipment. Dkt. 21 at

 19. Yet, in reality, Plaintiffs did know this information. Plaintiffs had the

 opportunity to review the contract terms. Plaintiffs—one of whom is a licensed

 attorney—agreed to the terms. The agreement expressly stated that Plaintiffs

 should not sign unless they understood and agreed to every term. Dkt. 86, Ex. A at

 1. There are no allegations that Defendant Pawnee actively concealed this

 information or failed to provide the full picture. Accordingly, Plaintiffs’ claim for

 fraudulent inducement fails on this basis as well.3




 3
   Because the Court finds that Plaintiffs have failed to state a claim for fraudulent inducement,
 the Court need not address the parties’ arguments about the economic loss rule.
                                                 14
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 15 of 24 PageID 837




              B. Count II: FDUTPA

       Next, Plaintiffs allege Defendant Pawnee violated FDUTPA, which

 proscribes “[u]nfair methods of competition, unconscionable acts or practices, and

 unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla.

 Stat. § 501.204 (2019). To state a FDUTPA claim, a plaintiff must allege “(1) a

 deceptive act or unfair practice, (2) causation, and (3) actual damages.” State v.

 Beach Blvd Auto. Inc., 139 So. 3d 380, 393 (Fla. 1st DCA 2014). Deceptive acts

 include representations, omissions, or practices that are likely to mislead a

 consumer acting reasonably in the circumstances. See PNR, Inc. v. Beacon Prop.

 Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003). Unfair practices are those that offend

 established public policy and are “immoral, unethical, oppressive, unscrupulous or

 substantially injurious to consumers.” Id.

       Plaintiffs offer two theories to support their FDUTPA claim. First, Plaintiffs

 argue Defendant Pawnee engaged in deceptive and unfair business practices when

 Huston—who Plaintiffs allege was acting as Defendant Pawnee’s agent—made

 misrepresentations during the June 2019 meeting. Dkt. 21 at 23. This claim fails

 for the same reasons stated above. Plaintiffs have not adequately alleged an agency

 relationship between Defendant Pawnee and Huston.

       Second, Plaintiffs claim Defendant Pawnee violated FDUTPA by requiring

 Plaintiffs to stipulate that they accepted the SculpSure System before Plaintiffs

                                           15
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 16 of 24 PageID 838




 actually received the equipment. Id. Plaintiffs say Defendant Pawnee schemed to

 secure this acceptance in order to make the Pawnee Lease Agreement “irrevocable

 and non-cancellable.” Id. at 24. In response, Defendant Pawnee argues these

 actions do not amount to a deceptive or unfair trade practice because the terms in

 the agreement were clear and Plaintiffs—one of whom is a licensed attorney—

 voluntarily agreed to them. Dkt. 53 at 13.

       The Court agrees with Defendant Pawnee. Plaintiffs have failed to show

 how Defendant engaged in a deceptive or unfair trade practice. The pre-delivery

 acceptance term essentially operates as a waiver of Plaintiffs’ ability to inspect and

 reject the equipment. Such provisions are allowed under Florida’s commercial

 code. See Fla. Stat. § 672.513 (“Unless otherwise agreed . . . where goods are

 tendered or delivered or identified to the contract for sale, the buyer has a right

 before payment or acceptance to inspect them at any reasonable place and time and

 in any reasonable manner.”) (emphasis added). Plaintiffs do not allege that

 Defendant Pawnee omitted any information about the pre-delivery acceptance term

 or made any representations that misled Plaintiffs about the effects of this term.

 Simply put, if Plaintiffs did not wish to waive this inspection right, they should not

 have agreed to it.

       Moreover, Plaintiffs have failed to show how any tension between the two

 contract provisions amounts to a deceptive or unfair trade practice. The first term

                                           16
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 17 of 24 PageID 839




 appeared in the main lease agreement, and the second term appeared in the

 Addendum. Dkt. 86, Ex. A. The Addendum expressly stated that it amended

 certain terms in the main lease agreement. Id. at 7. This means the pre-delivery

 term superseded the first term allowing inspection. When Plaintiffs argue

 Defendant Pawnee violated FDUTPA by presenting a lease agreement that

 “ambiguously directed St. Francis to notify Pawnee if the equipment is rejected

 when delivered while at the same time asking St. Francis to somehow agree on the

 day of execution that it is satisfied with equipment it had never seen,” Plaintiffs fail

 to recognize that this is exactly the function an addendum should serve: to modify

 the contract terms in an underlying agreement. Accordingly, Plaintiffs have failed

 to show how these facts amount to an unfair or deceptive trade practice under

 FDUTPA.

       As a final point, Plaintiffs have also failed to plead actual damages. It is

 well-established that actual damages are a required element of a FDUTPA claim.

 See Lustig v. Bear Stearns Residential Mortg. Corp., 411 F. App’x 225, 225 (11th

 Cir. 2010) (per curiam); see also Fla. Stat. § 501.211(2) (2019). There are two

 ways to measure actual damages in a FDUTPA claim: (1) the value between what

 was promised and what was delivered; or (2) the total price paid for a valueless

 good or service. See Dem. Rep. Congo v. Air Cap. Grp., LLC, 614 F. App’x 460,

 472 (11th Cir. 2015) (citing Rollins, Inc. v. Heller, 454 So. 2d 580, 585 (Fla. 3d

                                           17
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 18 of 24 PageID 840




 DCA 1984)). Actual damages do not include special or consequential damages. See

 Siever v. BWGaskets, Inc., 669 F. Supp. 2d 1286, 1294 (M.D. Fla. 2009).

 Consequential damages are damages that do not necessarily result from the injury

 complained of or which the law does not imply as the result of that injury. See 17

 Fla. Jur. 2d Damages § 140.

           Here, Plaintiffs allege St. Francis4 “has suffered actual damages in the form

 of having to make lease payments and carrying expensive insurance for the

 equipment.” Dkt. 21 at 17. Plaintiffs also allege that “St. Francis did not receive

 the benefit of the bargain.” Id. The Court holds that Plaintiffs have failed to plead

 actual damages. Plaintiffs must show one of two things to support their FDUTPA

 claim: (1) there was a difference between the value Defendant Pawnee promised

 and the value Defendant Pawnee delivered, or (2) Plaintiffs paid for a valueless

 good or service. See Air Capital, 614 F. App’x at 472. Plaintiffs admit they have

 never used the SculpSure System. Dkt. 21 at 11. This undermines their ability to

 show the System is valueless or less than what Defendant Pawnee promised. And

 although the “benefit of the bargain” allegation may constitute actual damages,

 Plaintiffs have not pled enough information as to what the “bargain” is. See

 Emondson v. 2001 Live, Inc., No: 16-cv-3243-T-17AEP, 2017 WL 10085029, at

 *2 (M.D. Fla. July 25, 2017) (dismissing FDUTPA claim because plaintiff pled


 4
     Plaintiffs do not allege how Plaintiff Dr. Averill has suffered any actual damages.
                                                   18
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 19 of 24 PageID 841




 only conclusory allegations of actual damages). Should Plaintiffs choose to replead

 this claim, they must specify what the actual damages are, describe how both

 Plaintiffs suffered those damages, and remove any mention of consequential

 damages.

              C. Count III: Rescission of Contract

       Plaintiffs next ask this Court to rescind their agreement with Defendant

 Pawnee. Dkt. 21 at 24. Rescission is an equitable remedy designed to undo a

 transaction between parties and restore their former status. See Billian v. Mobil

 Corp., 710 So. 2d 984, 990 (Fla. 4th DCA 1998). Florida law requires plaintiffs to

 plead the grounds for rescission, which can include fraud, false representations,

 mutual mistake, and impossibility of performance. Id. at 991.

       Here, Plaintiffs have failed to plead grounds for rescission. As explained

 above, Plaintiffs have not pled enough facts to support claims against Defendant

 Pawnee for fraudulent inducement or a violation of FDUTPA. Because Plaintiffs

 have not properly established fraud or any other ground for rescission, their claim

 for rescission cannot stand.

              D. Count IV: Civil Conspiracy

       Finally, Plaintiffs accuse Defendant Pawnee of engaging in a civil

 conspiracy with Cynosure, MMP Capital, and Amur. Dkt. 21 at 26. Under Florida

 law, the elements of civil conspiracy are: (1) an agreement between two or more

                                          19
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 20 of 24 PageID 842




 parties, (2) to do an unlawful act or to do a lawful act by unlawful means, (3) the

 doing of some over act in furtherance of the conspiracy, and (4) damage to the

 plaintiff as a result of the acts performed pursuant to the conspiracy. See Walters v.

 Blankenship, 931 So. 2d 137, 140 (Fla. 5th DCA 2006). “It is not enough to

 simply aver in the complaint that a conspiracy existed.” Fullman v. Graddick, 739

 F.2d 553, 557 (11th Cir. 1984) (holding that courts should dismiss conspiracy

 claims that are conclusory, vague, and general); see also Twombly, 550 U.S. at

 556–57 (“[A] conclusory allegation of agreement at some unidentified point does

 not supply facts adequate to show illegality.”). Indeed, when a conspiracy claim

 sounds in fraud, Rule 9(b)’s heightened pleading standards apply. See Am. United

 Life Ins. Co. v. Martinez, 480 F.3d 1043, 1067–68 (11th Cir. 2007).

       Here, Plaintiffs allege Defendant Pawnee conspired with Cynosure, MMP

 Capital, and Amur to fraudulently induce Plaintiffs into signing agreements that

 included false statements and obstructed Plaintiffs’ ability to return the SculpSure

 equipment. Dkt. 21 at 28. Plaintiffs again rely on an agency theory, saying

 Huston’s alleged misrepresentations were the “first step” of the conspiracy. Dkt.

 62 at 19. Additionally, Plaintiffs claim Defendant Pawnee was “aware of and

 authorized” Cynosure’s allegedly false and deceptive marketing practices. Dkt. 21

 at 27. According to Plaintiffs, “[t]he specificity of the misrepresentations and

 Defendants’ alleged knowledge of the fraud, authorization for Huston to present

                                           20
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 21 of 24 PageID 843




 financial terms, and efforts to stymie Plaintiffs’ return of the equipment are all

 factual allegations supporting the existence of an unlawful agreement between

 Defendants and actions taken in furtherance of a conspiracy.” Dkt. 62 at 20.

       These conclusory statements are not enough to satisfy Rule 9(b)’s

 heightened pleading standards. Critically, Plaintiffs have not provided

 particularized allegations showing Defendant Pawnee entered into a conspiratorial

 agreement with Cynosure, MMP Capital, and Amur. See Tucci v. Smoothie King

 Franchises, Inc., 215 F. Supp. 2d 1295, 1302 (M.D. Fla. 2002) (dismissing claim

 for civil conspiracy where plaintiff did not allege sufficient facts to infer a

 conspiratorial agreement between defendants). Nor have Plaintiffs pled any facts

 showing Defendant Pawnee was actually “aware of and authorized” Cynosure’s

 allegedly fraudulent practices. Instead, Plaintiffs merely assert these parties acted

 “in concert with one another” to structure a “non-cancellable” deal, without

 providing any specificity as to the time or place of the parties’ conspiratorial

 agreement, or the role Defendant Pawnee allegedly agreed to play in the

 conspiracy. Courts have rejected conclusory allegations such as these in the

 conspiracy context. See Albra v. City of Fort Lauderdale, 232 F. App’x 885, 890–

 91 (11th Cir. 2007) (stating that in order “[t]o allege a conspiracy, a plaintiff must

 make particularized allegations that are more than vague or conclusory” and must

 show some evidence of agreement between the defendants”) (internal quotation

                                            21
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 22 of 24 PageID 844




 marks omitted); see also Twombly, 550 U.S. at 564 n.10 (noting that a defendant

 seeking to respond to such conclusory allegations of a conspiracy “would have

 little idea where to begin” because the pleadings “mentioned no specific time,

 place, or person involved in the alleged conspiracies”). Accordingly, Plaintiffs’

 claim for civil conspiracy must be also dismissed.

    II.      Motion to Strike Jury Demand

          “The Seventh Amendment right to a trial by jury is a well-established and

 essential component to our federal judicial system.” FGDI, Inc. v. Bombardier

 Cap. Rail, Inc., 383 F. Supp. 2d 1350, 1352 (M.D. Fla. 2005). However, it is also

 well-established that a party can waive the right to a jury trial by contract if the

 waiver is knowing, voluntary, and intelligent. Bakrac, Inc. v. Villager Franchise

 Sys., Inc., 164 F. App’x 820, 823 (11th Cir. 2006). The question of whether the

 right has been waived is governed by federal law. See Simler v. Conner, 372 U.S.

 221, 222 (1963).

          “In making this assessment, courts consider the conspicuousness of the

 waiver provision, the parties’ relative bargaining power, the sophistication of the

 party challenging the waiver, and whether the terms of the contract were

 negotiable.” Bakrac, 164 F. App’x at 823–24. No single factor is conclusive. See

 Madura v. BAC Home Loans Servicing L.P., 851 F. Supp. 2d 1291, 1294 (M.D.

 Fla. 2012).

                                            22
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 23 of 24 PageID 845




       Here, Defendant Pawnee argues Plaintiffs waived their right to a jury trial

 when they signed the Pawnee Lease Agreement, which contained the following

 provision: “YOU WAIVE, INSOFAR AS PERMITTED BY LAW, TRIAL BY

 JURY.” Dkt. 86 at 1 (emphasis in original). Defendant argues that Dr. Averill—as

 a licensed attorney—is a sophisticated party who should have understood the

 waiver and known he could attempt to negotiate the terms in the Pawnee Lease

 Agreement. Dkt. 57 at 5. Furthermore, Defendant argues the waiver was

 conspicuous and that Plaintiffs had the same level of bargaining power as

 Defendant Pawnee. Id. at 4, 6. Plaintiffs counter that there was no opportunity for

 negotiation, the jury trial waiver is ambiguous, and Dr. Averill was not familiar

 with this type of law. Dkt. 68.

       The Court will defer ruling on this motion. The Court instructs the parties to

 brief this issue again at the close of discovery.

                                    CONCLUSION

       Defendant Pawnee’s Motion to Dismiss (Doc. 53) is GRANTED, and the

 action is DISMISSED without prejudice. The Court will rule on Defendant’s

 Motion to Strike Jury Demand (Dkt. 57) at a later date.

       DONE AND ORDERED at Tampa, Florida, on October 27, 2020.


                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE
                                            23
Case 8:20-cv-01101-WFJ-AAS Document 88 Filed 10/27/20 Page 24 of 24 PageID 846




 COPIES FURNISHED TO:
 Counsel of Record




                                     24
